DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: WO2016073936 		12 May 2016
D2 JAGER AXEL ET AL: "Air-coupled 40-KHZ ultrasonic 2D-phased array
based on a 3D-printed waveguide structure", 2017 IEEE INTERNATIONAL ULTRASONICS SYMPOSIUM (IUS), IEEE, 6 September 2017, pages 1-4	
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claim 1, the D1 reference discloses (the references in parentheses applying to this document):
An apparatus comprising:
a plurality of ultrasonic transducers;
(claim 1: "an acoustic transducer array having a plurality of acoustic transducers formed on a substrate" and ¶ 0008: "This disclosure describes a system and a method to use an array of ultrasonic transducers to emit and receive sound in a phased array fashion by using acoustic waveguides and electronic delays to achieve a desired acoustic radiation and reception pattern.") in operating acoustic wavelength; (¶ 0008: "This disclosure describes a system and a method to use an array of ultrasonic transducers to emit and receive sound in a phased array fashion by using acoustic waveguides and electronic delays to achieve a desired acoustic radiation and reception pattern."; ultrasound waves have a wavelength) a plurality of acoustic cavities, wherein each of the plurality of acoustic cavities has an input opening and an exit opening, the input opening having an entering ultrasound, the exit opening having a geometric center and having exiting ultrasound; (fig. 3: waveguide 34; claim 1: "wherein the chip package includes a plurality of acoustic waveguides coupled to a plurality of acoustic ports, wherein each acoustic waveguide in the plurality of acoustic waveguides is coupled between a corresponding acoustic transducer in the plurality of acoustic transducers and a corresponding acoustic port" and ¶ 0018) wherein each input opening accepts ultrasound from one of the plurality of transducers; (claim 1: "wherein each acoustic waveguide in the plurality of acoustic waveguides is coupled between a corresponding acoustic transducer") wherein at least two of the geometric centers of the exit openings are distanced from one another less than the operating acoustic wavelength; (¶ 0018: "In order to realize the desired beamwidth of the transmit and receive beam pattern, the acoustic ports 30, 32 in chip package 40 are spaced with a pitch that is less than 5λ and more specifically with a pitch between ½ λ and λ where λ is the acoustic wavelength.") 
wherein for a first of the plurality of acoustic cavities, a first exiting ultrasound has a first phase offset relative to a first entering ultrasound; wherein for a second of the plurality of acoustic cavities, a second exiting ultrasound has a second phase offset relative to a second entering ultrasound; wherein the first phase offset is different than the second phase offset (¶ 0022: "In this example, since the acoustic delay of waveguide 58 is 1 /(2f0) shorter than that of waveguides 32, 34, the electrical signals that excite transducer 24 must be delayed by 1 /(2f0). This is accomplished by delaying the signal from signal generation block 70 in a time/phase delay block 76"). 
With regards to claim 14, the D1, fig. 3 discloses the plurality of acoustic cavities comprise straight cylinders with a decreasing radius from the input opening to the exit opening; and ¶ 0018 reference discloses "Acoustic ports 30, 32 may also be designed to be larger or smaller than transducer acoustic ports 25, 26 in order to control the radiation pattern of the individual transducers. "
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by D2.  
With regards to claim 1, the D2 reference discloses (the references in parentheses applying to this document):  An apparatus comprising:
a plurality of ultrasonic transducers;
(title: "AIR-COUPLED 40-KHZ ULTRASONIC 2D-PHASED ARRAY
BASED ON A 3D-PRINTED WAVEGUIDE STRUCTURE")
an operating acoustic wavelength;
(implicit)
a plurality of acoustic cavities, wherein each of the plurality of acoustic cavities has an input opening and an exit opening, the input opening having an entering ultrasound, the exit opening having a geometric center and having exiting ultrasound;
(fig. 1, 2 and page 1: "In this paper, we present a significantly improved generation of this phased array. First, it is a fully populated 8x8 2D phased array, operating at 40 kHz. Second, we use an optimized 3D-printed waveguide structure in order to separate the transducer aperture from the acoustic aperture (Fig. 1). ") 
wherein each input opening accepts ultrasound from one of the plurality of transducers;
(fig. 2 d), page 2: "Sockets at the end of each channel of the waveguide are used to precisely position and hold the ultrasonic transducers in place Fig. 2(d)" wherein at least two of the geometric centers of the exit openings are distanced from one another less than the operating acoustic wavelength;
(fig. 2 c), page 2: "First, by using tailored channels the acoustic aperture plane pa has a pitch of λ/2" 
wherein for a first of the plurality of acoustic cavities, a first exiting ultrasound has a first phase offset relative to a first entering ultrasound; wherein for a second of the plurality of acoustic cavities, a second exiting ultrasound has a second phase offset relative to a second entering ultrasound;
wherein the first phase offset is different than the second phase offset (page 2: "The true time delay between two adjacent transducers is in the range of 14 ns to 917 μs. Whereby 14 ns corresponds to a minimum tilt angle of 0.32° operating at 200 kHz. The maximum time delay of 917 μs allows compensating of different channel lengths in the waveguide of up to 314 mm.)

Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 2-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645